      Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                  Plaintiff,                     Case No. 20-cr-188 (JSR)

             v.

RUBEN WEIGAND and HAMID AKHAVAN,

                  Defendants




         DEFENDANT RUBEN WEIGAND’S MEMORANDUM OF LAW
       IN OPPOSITION TO THE GOVERNMENT’S MOTIONS IN LIMINE
            Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 2 of 28




                                                   TABLE OF CONTENTS

ARGUMENT ................................................................................................................................. 1
          I.         THE JURY SHOULD HEAR THE ENTIRE RECORDING OF
                     DEFENDANT WEIGAND’S POST-ARREST STATEMENT ............................ 1
          II.        THE GOVERNMENT IMPROPERLY CHARACTERIZES EVIDENCE
                     OF DEFENDANTS’ HISTORY IN THE CREDIT CARD PROCESSING
                     INDUSTRY AS PROPENSITY EVIDENCE ....................................................... 4
          III.       EVIDENCE REGARDING THE DEFENDANTS’ “BROADER
                     BUSINESS RELATIONSHIPS” ARE UNFAIRLY PREJUDICIAL AND
                     LIKELY TO CONFUSE THE JURY AND LENGTHEN THE TRIAL .............. 6
          IV.        THE ONLY PURPORTED EVIDENCE OF DEFENDANT WEIGAND’S
                     ALLEGED PRIOR BAD ACTS IS IRRELEVANT AND
                     INADMISSIBLE ................................................................................................. 10
          V.         THE COURT SHOULD DENY THE GOVERNMENT’S REQUEST TO
                     EXCLUDE THE TESTIMONY OF DONALD VILFER AND STEPHEN
                     MOTT .................................................................................................................. 14
                     A.         Like The Government’s Forensic Analyst, Donald Vilfer Is Not An
                                Expert Witness And No Further Disclosure Is Required ......................... 14
                                (1)        Background .................................................................................. 15
                                (2)        Like The Government’s Forensic Analyst Jessica Volchko,
                                           Donald Vilfer Is Properly Characterized As A Fact Witness ...... 16
                                (3)        Vilfer’s Testimony Is Directly Relevant To Weigand’s
                                           Alleged Involvement In the Charged Scheme ............................. 17
                     B.         Stephen Mott’s Proposed Testimony Is Relevant And Admissible
                                Expert Testimony ..................................................................................... 18
                                (1)        Background .................................................................................. 18
                                (2)        Stephen Mott’s Proposed Categories Of Testimony Are
                                           Relevant And Proper Subjects Of Expert Testimony .................. 19
CONCLUSION ............................................................................................................................ 24




                                                                      i
            Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 3 of 28




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Bank of China, New York Branch v. NBM LLC,
   359 F.3d 171 (2d Cir. 2004).....................................................................................................21

Beech Aircraft Corp. v. Rainey,
   488 U.S. 153 (1988) ...................................................................................................................3

Deptula v. Rosen,
   No. 20-CV-2371(JPC)(BCM), 2020 WL 6135793 (S.D.N.Y. Oct. 16, 2020) ........................11

Fed. Ins. Co. v. Arthur Andersen, LLP,
   2006 WL 6555232 (N.D. Ill. Jan. 18, 2006) ............................................................................22

Munoz v. United States,
  No. 07-CV-2080 ILG, 2008 WL 2942861 (E.D.N.Y. July 28, 2008) .....................................12

United States v. Amuso,
   21 F.3d 1251 (2d Cir. 1994).....................................................................................................20

United States v. Garcia,
   413 F.3d 201 (2d Cir. 2005).....................................................................................................20

United States v. Johnson,
   507 F.3d 793 (2d Cir. 2007).......................................................................................................2

United States v. Litvak,
   808 F.3d 160 (2d Cir. 2015).....................................................................................................22

United States v. Nejad,
   No. 18-CR-224 (AJN), 2020 WL 883500 (S.D.N.Y. Feb. 24, 2020) ..................................5, 23

United States v. Rigas,
   490 F.3d 208 (2d Cir. 2007).....................................................................................................21

United States v. Vargas,
   No. 18 CR. 76 (PAC), 2018 WL 6061207 (S.D.N.Y. Nov. 20, 2018) ......................................4

United States v. Weigand,
   No. 20-CR-188 (JSR), 2020 WL 5105481 (S.D.N.Y. Aug. 31, 2020) ................................5, 23

Rules

Fed. R. Crim. P. 16 ........................................................................................................................15

                                                                     ii
            Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 4 of 28




Fed. R. Evid. 106 .........................................................................................................................2, 4

Fed. R. Evid. 403 .............................................................................................................................2

Fed. R. Evid. 701 ...........................................................................................................................20

Fed. R. Evid. 702 ...............................................................................................................16, 17, 20

Fed. R. Evid. 901(a) .......................................................................................................................11




                                                                      iii
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 5 of 28




       Defendant Ruben Weigand (“Weigand”) respectfully submits this memorandum of law in

opposition to the Government’s motions in limine: (1) to prevent the jury from hearing

Weigand’s complete, 17-minute post-arrest statement rather than the out-of-context snippets the

Government seeks to play, see ECF No. 170 (“Gov’t MIL”), Section V at 24−28; (2) to preclude

evidence that the defendants failed to engage in fraud with respect to other merchants and banks,

Gov’t MIL, Section VII at 32−34; and (3) to admit certain categories of evidence as direct

evidence of the defendants’ bank fraud conspiracy, or in the alternative, pursuant to Rule 404(b),

Gov’t MIL, Section VIII(B)−(C) at 34−48. Additionally, Weigand opposes the Government’s

motions in limine to exclude the testimony of Weigand’s forensic witness, Donald Vilfer, and

expert witness, Stephen Mott. ECF No. 168 (“Gov’t Expert MIL”).

       Defendant Weigand respectfully joins in his co-defendant Hamid Akhavan’s

(“Akhavan”) objections to the Government’s motions in limine: (1) to preclude evidence or

argument that the victim banks purportedly failed to act with sufficient diligence or acted

negligently in enforcing policies prohibiting transacting business involving marijuana, Gov’t

MIL, Section III at 18−22; (2) to preclude evidence or argument regarding whether it was

“reasonable” for banks to process marijuana-related transactions, Gov’t MIL, Section IV at

22−24; and (3) to preclude cross-examination of cooperating and immunized witnesses, Gov’t

MIL, Section IX at 51−57.

                                         ARGUMENT

I.     THE JURY SHOULD HEAR THE ENTIRE RECORDING OF DEFENDANT
       WEIGAND’S POST-ARREST STATEMENT

       In Section V of its Memorandum, the Government seeks to prevent the jury from hearing

the complete, 17-minute recording of Weigand’s post-arrest statement that would provide the

jury necessary context for the Government’s cherry-picked and misleading excerpts. Gov’t MIL


                                                1
            Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 6 of 28




at 24−28. For the reasons set forth below and in Weigand’s motions in limine, ECF No. 172

(“Weigand MIL”) at 17−20, Weigand’s post-arrest statement should be played for the jury in its

entirety.

        Early in the interrogation, Special Agent Mahaffey says the following to Weigand:

              “I want to talk to you in, you know, kind of a back and forth and have a conversation
              about what happened.”

Ex. 21 to Gov’t MIL, GX 1901-T (2:1-3). It seems now, the Government is not interested in

having the jury hear the “back and forth,” but only one side of the conversation, by picking and

choosing excerpts of the discussion in a way that would mislead the jury and yield a skewed

picture of what happened during the interrogation.

        Federal Rule of Evidence 106 is plain and straightforward: “If a party introduces all or

part of a writing or recorded statement, an adverse party may require the introduction, at that

time, of any other part—or any other writing or recorded statement—that in fairness ought to be

considered at the same time.”       Fed. R. Evid. 106.    The Second Circuit’s interpretation is

straightforward as well, requiring that omitted portions of a statement be admitted into evidence

“if necessary to explain the admitted portion, to place the admitted portion in context, to avoid

misleading the jury, or to ensure fair and impartial understanding of the admitted portion.”

United States v. Johnson, 507 F.3d 793, 796 (2d Cir. 2007) (quoting United States v. Castro, 813

F.2d 571, 575–76 (2d Cir. 1987)).

        In the simplest sense, the jury should be entitled to hear the entire recording to

understand Weigand’s demeanor throughout the interrogation.1              Weigand was arrested



1
 The entire recording—only about 17 minutes—is not a waste of time, nor an undue delay as
contemplated by Rule 403 of the Federal Rules of Evidence.

                                                 2
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 7 of 28




unexpectedly at an airport en route to a vacation in Costa Rica. He was in the custody of three

government agents. In the recording, the three agents introduce themselves, and Special Agent

Mahaffey tells Weigand he is under arrest pursuant to a warrant issued from this Court. Ex. 21

to Gov’t MIL, GX 1901-T (1:1−23). These are difficult and intimidating circumstances, yet the

Government (understandably) does not want the jury to hear this portion of the recording. The

reading of constitutional rights that follows further adds pressure to the interrogative process—

the jury should hear this. See id. (2:6−14).

       Against this backdrop, Agent Mahaffey’s contention that he wants a “back and forth” is

important to allow the jury to recognize how Weigand would have understood the ground rules

of the interrogation. The dialogue that follows constitutes this “back and forth.” That discussion

was entirely responsive to Agent Mahaffey’s questioning and did not constitute an attempt by

Weigand to offer self-serving information.      Instead, the questioning was about Weigand’s

professional background and business activities, all of which provide necessary context to the

succeeding portions of the transcript endorsed by the Government.2 See Ex. 21 to Gov’t MIL,

GX 1901-T (6:7−13:13).

       Towards the end of the interrogation, the tone of the discussion changes from a simple

“back and forth” to inculpatory and—in response to accusations by Agent Mahaffey about an

email address—Weigand asks for a lawyer:

            SA MAHAFFEY: Like, where have you heard of it? Whose email address is it then?
            You’re connected in that world, right? So whose email address is it if not yours?




2
  This is clearly not an end run around hearsay considerations as hearsay is admissible in the
context of the completeness doctrine. See Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 172
(1988).

                                                3
           Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 8 of 28




              MR. WEIGAND: I think I need to -- I don’t know how to continue this without
              having (U/I).

              SA MAHAFFEY: Without what?

              MR. WEIGAND: Without having legal advice, I don’t know how to continue it. I
              don’t know what the implications. I’ve not done anything that -- at least, I don’t
              think that I’ve done anything that I shouldn’t have done or that’s illegal, and the fact
              that. Now it seems that this is -- on this, I really don’t know what I should do and --
              without having any advice on it.

Ex. 21 to Gov’t MIL, GX 1901-T (16:11-23).

         Obviously, with continued frustration over being ignored and misunderstood, Weigand

seeks counsel. It is important the jury hears this dialogue, not just because it is part of the “back

and forth,” but also to avoid a situation where the jury “may assume that no other statements

were made . . . ” United States v. Vargas, No. 18 CR. 76 (PAC), 2018 WL 6061207, at *2

(S.D.N.Y. Nov. 20, 2018).

         Federal Rule of Evidence 106 requires fairness when recordings are played for the jury,

and, in light of the circumstances here, fairness warrants playing the entire post-arrest statement.3

The entire recording is only 17-minutes long and thus playing the entire recording will add only

a matter of minutes to the length of the trial.

II.      THE GOVERNMENT IMPROPERLY CHARACTERIZES EVIDENCE
         OF DEFENDANTS’ HISTORY IN THE CREDIT CARD PROCESSING
         INDUSTRY AS PROPENSITY EVIDENCE

         In Section VII of their Memorandum, the Government seeks to exclude all discussion of

the defendants’ history in the payment processing industry, characterizing such evidence as

irrelevant and improper propensity evidence.           Gov’t MIL at 32−34.     Besides the inherent

3
    The recording can be provided to the Court for review.

                                                   4
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 9 of 28




dissonance in the Government’s own efforts to introduce evidence of the defendants’ prior

lawful payment processing efforts as relevant to the “broader business relationship” between the

defendants and their alleged co-conspirators, see id. at 39−40, this argument misses the point. In

the cases cited at length by the Government on propensity evidence, id. at 33, the defendants

sought to argue that because they did X on several other occasions, they did not do Y on this

particular occasion. Defendants do not seek to argue that because they operated legitimate

payment processing businesses and did not commit bank fraud on other occasions, they were less

likely to be involved in an alleged criminal payment processing scheme.

       Rather, defendant Weigand seeks to attack an essential element of the Government’s

case—whether he intended to: (1) “deceive [a federally insured] bank” and (2) “deprive [the

bank] of something of value or to obtain any of the moneys . . . or other property owned by, or

under the custody or control of, a financial institution.” United States v. Weigand, No. 20-CR-

188 (JSR), 2020 WL 5105481, at *4−5 (S.D.N.Y. Aug. 31, 2020), as corrected (Sept. 2, 2020)

(internal quotations and citations omitted). In other words, whether “the purpose of defendants’

alleged misrepresentations . . . was so that those misrepresentations would be conveyed to the

issuing banks to secure their approval for the transactions.” Id. at *6 (emphasis added). To the

extent defendant Weigand elicits testimony or seeks to introduce evidence regarding his

legitimate payment processing efforts, it will be to rebut the Government’s assertion that he

contemplated the alleged misrepresentations as being capable of influencing decision making by

Issuing Banks or causing tangible economic harm to them. See United States v. Nejad, No. 18-

CR-224 (AJN), 2020 WL 883500, at *2 (S.D.N.Y. Feb. 24, 2020) (“The Government must prove

that Sadr knew that it was likely that the alleged fraudulent scheme would cause the victim banks

tangible economic harm under a right to control theory of bank fraud under § 1344(1). Sadr, in



                                                5
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 10 of 28




turn, may offer evidence and argument to the contrary.”). Indeed, the alleged illegal practices

the Government will point to at trial are perfectly legal practices in payment processing industry,

including in Europe, where Weigand focuses his business.

       Further, defendants’ legitimate payment processing activities may serve as necessary

impeachment material.      As noted in Weigand’s Motions In Limine, the Government has

designated over 700 “exhibits”—consisting of thousands of constituent files and sub-folders—

that were allegedly recovered from Weigand’s laptop without intending to call a witness who can

testify as to the substance of those documents. Weigand MIL at 4−8. Most egregiously, several

of the Government’s exhibits do not reference Eaze by name and it is not clear from the face of

the documents that they even concern the alleged scheme. Id. at 6. If the Government seeks to

introduce such an exhibit and imply that the substance of the document or communication

concerns the charged scheme, defendants have the right to rebut that assertion by arguing that the

exhibit relates to their other legitimate payment processing activities, unrelated to the charged

Eaze scheme.

       The defendants should therefore be permitted to introduce evidence regarding their

legitimate and lawful experience in the payment processing industry as it relates to their intent

and knowledge (or lack thereof), and to the extent it serves as impeachment material to rebut the

Government’s mischaracterization of innocuous documents.

III.   EVIDENCE REGARDING THE DEFENDANTS’ “BROADER BUSINESS
       RELATIONSHIPS” ARE UNFAIRLY PREJUDICIAL AND LIKELY TO
       CONFUSE THE JURY AND LENGTHEN THE TRIAL

       In Section VIII(B) of its Memorandum, the Government seeks to offer evidence of the

“broader business relationship between defendants and other co-conspirators.” Gov’t MIL at

39−44. Setting aside the irony that, in the same submission, the Government seeks to exclude

evidence of Weigand’s completely legitimate work in the payment processing space, it is clear
                                                6
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 11 of 28




that what the Government is, in fact, seeking to do is improperly tarnish Weigand in the eyes of

the jury by seeking to connect him to payment processing for the pornography industry and a

scandal-ridden German bank. See id. at 39−40. The Government’s own recitation of the

evidence it seeks to admit is so obtuse, see id. at 41−44, it makes clear that in addition to the

unfair prejudice, this evidence will confuse the jury, lengthen the trial, and invite unwarranted

speculation.

       The Government’s summary of the evidence at issue confirms that the charged scheme

originated not with Weigand, but instead with the Government’s principal cooperating witness,

CW-1, and an uncharged co-conspirator, CC-1. See Gov’t MIL at 39. The Government then

describes a series of conversations that ostensibly took place in 2017 or earlier, in which

Weigand was not involved. Id. at 39−40. In these discussions, CW-1 and CC-1, according to

the Government, discussed both “adult business traffic” and Eaze-related “traffic.” Id. at 40.

       There is no evidence of Weigand doing anything at all in connection with payment

processing for Eaze until after he attended a meeting in California on January 17, 2018. The

Government fails to point to any evidence to support its contention that Weigand became

involved with Eaze’s processing “in or about 2017.” See Gov’t MIL at 44. Any evidence of

discussions CW-1 claims to have had with CC-1 about processing for the porn industry during a

period when Weigand had no involvement in the charged scheme offers no probative value as to

Weigand and poses significant risk of unfair prejudice to him.         Such evidence should be

excluded.      Further, for the reasons set forth in Weigand’s Motions In Limine, at 2−3, all

references to pornography or adult credit card payment processing should be excluded as against

either defendant.




                                                7
         Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 12 of 28




         The Government also seeks to introduce evidence about a “high level representative” of a

“foreign acquiring bank,”

                                                                                    . See Gov’t

MIL at 40. This evidence, too, is highly prejudicial and, as to Weigand, offers no probative

value.




                                                8
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 13 of 28




                                                                             .

       The Government’s discussion of chargebacks is rife with speculation and risk of juror

confusion. “A chargeback is a charge that is returned to a payment card after a customer

successfully disputes an item on their account statement or transactions report.” Troy Segal,

Chargeback, INVESTOPEDIA (last updated Oct. 30, 2020). Customers dispute charges for many

reasons, including that they never received the items they paid for, they were mistakenly charged

twice, or they do not recognize a charge, among others. Id. Efforts to limit chargebacks are not

only a legitimate practice in the payment processing industry, but a necessary one in order to

comply with Visa and MasterCard’s rules.        See Dispute Management Guidelines for Visa

Merchants, at 21 (last updated March 19, 2018) (“Once notified of a merchant with excessive

disputes, acquirers are expected to take appropriate steps to reduce the merchant’s dispute

activity.”); see also JPMorgan Chase, MasterCard Excessive Chargeback – Merchant Program

Guide (last updated Dec. 2019) (“It is imperative that appropriate measures are taken to reduce

chargebacks and prevent fine assessments.”).

       The Government’s discussion about minimizing chargebacks with regard to the “adult

traffic” should be excluded for the reasons set forth above and in Weigand’s Motions In Limine.

See Weigand MIL at 2−3. Marijuana is entirely unique, given its legal status, and discussion of

complex, technical issues pertaining to chargebacks in the adult industry would lengthen the trial

and sow confusion.      To the extent there was discussion about reducing chargebacks in

connection with the Eaze’s traffic, there is no basis for the Government to portray any such

efforts or discussions as nefarious. Furthermore, the issue of chargebacks is collateral to the



                                                9
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 14 of 28




charged scheme in the Indictment, which alleges that the defendants helped establish offshore

merchants to deceive Issuing Banks into believing these merchants were “involved in selling

legitimate goods” instead of marijuana. Indictment at ¶¶ 2, 13.




                                                                         See, e.g., Ex. A to the

Declaration of Michael Gilbert in Support Weigand’s Opposition to the Government’s Motions

In Limine, GX 4004-A Excerpt at 82−83. The Government’s reference to Weigand having an

“open backchannel” to an acquiring bank is, thus, as inflammatory as it is puzzling. See Gov’t

MIL at 41−42.

IV.    THE ONLY PURPORTED EVIDENCE OF DEFENDANT WEIGAND’S
       ALLEGED PRIOR BAD ACTS IS IRRELEVANT AND INADMISSIBLE

       In Section VIII(C) of its Memorandum, the Government points to a single email from

March 2016, apparently between Weigand and CC-2, as evidence of the roots of the alleged

conspiracy. Gov’t MIL at 44−48. The March 2016 Email concerns a “Software Program”

known as Web Shield, which the Government alleges the defendants and their co-conspirators

used “in order to address and obscure . . . red flags from inquisitive banks.” Id. at 45. It

contends that the March 2016 Email “makes manifest Weigand’s direct involvement in the bank

fraud scheme by displaying both his knowledge of the steps that needed to be taken to avoid

detection by banks and his willingness to undertake those efforts.” Id. at 46.

       The March 2016 Email does no such thing. To the contrary, the Government has taken a

perfectly benign email—which predates Weigand’s involvement in the charged scheme by

nearly two years—out of context and attempted to draw entirely unsubstantiated inferences to

suggest that the conduct described in the Email “follows precisely the same pattern as the


                                                10
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 15 of 28




charged bank fraud conspiracy.” Id. It does not, and the March 2016 Email is entirely irrelevant

to Issuing Banks in the United States—the alleged victims of the charged scheme.

       Moreover, the Government has no witness to interpret the email or place it context: the

only individuals on the Email are Weigand and CC-2, whom the Government has not listed as a

witness. For the reasons set forth in Weigand’s motions in limine, most notably the absence of

any witness capable of elucidating its substance, the Court should exclude the March 2016

Email, GX 1684, as irrelevant, unfairly prejudicial, and likely to confuse the jury. See Weigand

MIL at 6−8 (seeking to exclude “communications that on their face do not concern Eaze”).

       Even if the Government could authenticate the March 2016 Email, which it cannot,4 there

is nothing in the body of the Email that clearly connects it to the charged scheme. There is no

reference to Eaze, to phony merchants, or proxy merchants.

       Regardless of whether the Government believes that the Email presaged the charged

scheme, without the testimony of CC-2, the Government cannot connect the dots for the jury. As

defendant Weigand explained in his motions in limine, an FBI agent may at most testify that he

found the March 2016 Email on defendant Weigand’s laptop, but the agent cannot “usurp the

role of the jury by dictating to it what inferences to draw from the ambiguous and facially



4
  The Government has not designated the purported recipient of the March 2016 Email—CC-2—
as a witness at trial and will be unable to authenticate the Email through other means. The Email
was allegedly recovered from defendant Weigand’s laptop following his arrest. To admit a
document at trial, “the proponent must produce evidence sufficient to support a finding that the
item is what its proponent claims it is.” Fed. R. Evid. 901(a). “With regard to emails . . . this is
ordinarily not a difficult task, but it does require a specific attestation, by a person with personal
knowledge of the communications, that they are authentic,” meaning “that they were actually
sent” by the purported author to the purported recipient and “that any printout or other version
submitted to the court is a true copy of the original electronic messages.” Deptula v. Rosen, No.
20-CV-2371(JPC)(BCM), 2020 WL 6135793, at *1, n.1 (S.D.N.Y. Oct. 16, 2020) (emphasis
added). There does not appear to be any trial witness with personal knowledge capable of
authenticating the Email.

                                                 11
       Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 16 of 28




innocent statements made by [defendant Weigand].” Munoz v. United States, No. 07-CV-2080

ILG, 2008 WL 2942861, at *21 (E.D.N.Y. July 28, 2008); see Weigand MIL at 4−5.

       More importantly, in its moving papers, the Government has taken the March 2016 Email

entirely out of context in a way certain to mislead the jury, especially without the explanatory

testimony of CC-2 or some other witness with relevant knowledge. It is far from “direct

evidence of the charged bank fraud conspiracy” and not the smoking gun the Government

contends it is. See Gov’t MIL at 46. Rather, the Email describes the legitimate use of a standard

merchant underwriting tool that acquiring banks and other parties involved on the acquiring side

(ISOs, PSPs, Payment Facilitators)—not the alleged victim Issuing Banks—used to evaluate

merchants. The Email describes the mechanics of Web Shield, including the information it

gathers (i.e., including the “phone numbers” and “support pages” of merchants), without in any

way laying out a blueprint for the charged conspiracy.

       Web Shield markets itself as a provider of “Merchant On-Boarding & Monitoring

Solutions.”   It advertises itself as a tool to “help acquiring banks” with the merchant

underwriting process by aggregating information for them about the merchants they are

evaluating. Ex. B at 1 (Screenshots of Web Shield’s Website) (emphasis added). It gathers and

presents publicly available information on a given merchant, including whether that information

suggests that the merchant is out of step with certain standard protocols. Id. at 3. For example,

as indicated in the March 2016 Email, merchants with more than one phone number or support

page on the Internet may trigger additional steps in the underwriting process. Although the Web

Shield program highlights these issues for acquiring banks, it is ultimately the acquiring bank’s

decision whether to onboard a given merchant based on its own risk appetite and profile,

irrespective of recommendations by third parties, including third party software providers like



                                               12
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 17 of 28




Web Shield. See id. at 7. Critically, contrary to the Government’s suggestion, Web Shield is

entirely a merchant acceptance tool and does not target issuing banks or their “compliance

programs.” See id.; Gov’t MIL at 46.

        In the March 2016 Email, defendant Weigand appears to describe Web Shield, the

information it gathers, and the merchant diligence process. But there is no indication, contrary to

the Government’s assertions, of an intent “to abuse the transaction processing process” or

deceive any bank, whether an acquiring bank or an issuing bank. Gov’t MIL at 47.

       Weigand’s apparent statements, when understood with relevant context, are benign and

entirely descriptive of Web Shield and the merchant onboarding process. He appears to note that

he is using Web Shield to gain a better understanding of what information the tool shares with

acquiring banks. Ex. B to Gov’t MIL (GX 1684) (“We’re checking entities with Webshield [sic]

before boarding as our banks are using the tools as well and we need to know what they

detect.”). He then highlights some of the information shared with banks. Id. (“Webshield [sic] is

already detecting related entities for the same phone numbers, support pages, etc. . . . [which]

results in bad scores for the corps.”).

       Without context, the Government assumes that Weigand is devising ways to deceive

banks and implies that his statement regarding “related entities [with the] same phone numbers,

support pages, etc.” refers to phony merchants or proxy merchants. Gov’t MIL at 46. There is

no basis for that assumption. More importantly, the Government has no witness who can explain

the March 2016 Email or substantiate the Government’s expedient but baseless interpretation of

the Email. For the reasons above, the March 2016 Email (GX 1684) is irrelevant to the charged

conspiracy, unfairly prejudicial, and will only serve to confuse and mislead the jury. Defendants

respectfully request that GX 1684 be excluded at trial.



                                                13
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 18 of 28




V.     THE COURT SHOULD DENY THE GOVERNMENT’S REQUEST TO
       EXCLUDE THE TESTIMONY OF DONALD VILFER AND STEPHEN MOTT

       In the Government’s Motion in Limine to Preclude Defendants’ Experts, the Government

seeks to exclude the testimony of defendant Weigand’s forensic analyst, Donald Vilfer, and his

expert witness, Stephen Mott. ECF No. 168 (“Gov’t Expert MIL”). For the reasons set forth

below, the Court should deny the Government’s Motion in Limine and permit the testimony of

Donald Vilfer and Stephen Mott.

       A.      Like The Government’s Forensic Analyst, Donald Vilfer Is Not An Expert
               Witness And No Further Disclosure Is Required

       Defendant Weigand intends to call his forensics witness, Donald Vilfer (“Vilfer”), at trial

to testify that, based on his own analysis, the metadata associated with hundreds of documents

allegedly found on Weigand’s laptop and designated as exhibits by the Government were

downloaded to Weigand’s laptop after the Indictment alleges that the charged conspiracy had

ended. The Government requests that the Court preclude Vilfer from testifying for defendant

Weigand’s purported failure to provide the Government with sufficient “bases and reasons” for

Vilfer’s testimony.5 Gov’t Expert MIL at 25−26. Although Weigand initially disclosed Vilfer as

a potential expert witness, Weigand’s counsel has since advised the Government on multiple

occasions that it no longer considers Vilfer “an ‘expert witness’ for whom additional disclosures

are required under the Federal Rules, beyond those already provided to the Government.” See

Ex. D to Gov’t Expert MIL at 2. Weigand’s disclosures regarding Vilfer’s testimony go above



5
  The Government also contends that “Weigand’s counsel has not committed as to whether or not
they would seek to introduce the drive.” Gov’t Expert MIL at 7. This concern is moot: Counsel
for Weigand chose not to include the files on the USB on its defense exhibit list, produced to the
Government on February 2, 2021, because the metadata associated with the “exhibits” identified
as “Documents from Weigand Laptop” is sufficient to establish their source, and offering the
drive into evidence would be cumulative.

                                               14
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 19 of 28




and beyond those required for fact witnesses, including those provided by the Government for its

own forensics witness, CART Analyst Jessica Volchko.

           (1) Background

       On November 3, 2020, the Government provided the defendants with their preliminary

exhibit list, which included more than 700 “exhibits” identified as “Documents from Weigand

Laptop.” It became apparent to the defense—based on a review of the exhibit list and the

forensic image of his Laptop—that an external, USB drive shared with Weigand was “the source

of the materials identified under the 1800 series on the Government’s preliminary exhibit list . . .

[and] may be the source of other materials the Government located on Mr. Weigand’s Laptop

(i.e., 1000 Series–1700 Series).” Ex. C to Gov’t Expert MIL at 2 (Weigand’s Supplemental

Disclosure of Potential Defense Expert); see also Weigand MIL at 11−12.

       Out of an abundance of caution and mindful of the (then) upcoming January 25, 2021

trial date, on December 21, 2020, defendant Weigand issued a “Supplemental Disclosure of

Potential Defense Expert” advising the Government “that he may call Donald E. Vilfer” to

provide testimony concerning “the contents of three electronic devices seized from Mr. Weigand

. . . along with Weigand’s use of those devices[,]” based on a review of forensic images of those

devices produced by the Government and a separate review of “[a] USB drive that appears to be

the source of [certain] materials” located on Weigand’s Laptop. Id. at 1−2 (emphasis added)

(citing Fed. R. Crim. P. 16). Weigand’s disclosure further set forth Vilfer’s qualifications, bases

for his testimony, and a preview of his expected testimony. See generally id.

       Upon further reflection, it became clear to defendant Weigand that Vilfer was more

appropriately characterized as a fact witness. In particular, the Government advised Weigand

that it intends to call “an FBI analyst and/or Investigative Analyst with the United States

Attorney’s Office for the Southern District of New York,” identified as CART Analyst Jessica
                                                15
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 20 of 28




Volchko (“Volchko”), to testify about “forensic searches and analyses of electronic devices that

were seized from the defendants and others.” Ex. C (Nov. 3, 2020 Gov’t Expert Notice).

Critically, the Government advised the defense that Volchko’s “expected testimony would not

constitute expert testimony under Federal Rules of Evidence 702, 703, or 705.” Id. (emphasis

added). Accordingly, based on the highly comparable nature of their expected testimony and the

bases for their testimony (i.e., a review of forensic images of Weigand’s devices), Weigand’s

counsel notified the Government in a January 19, 2021 email that Vilfer “is likewise not an

‘expert witness’ for whom additional disclosures are required under the Federal Rules, beyond

those already provided to the Government.” Ex. D to Gov’t Expert MIL at 2. Weigand’s

counsel reaffirmed its position on a February 12, 2021 phone call with the Government. Gov’t

Expert MIL at 7.

       Notwithstanding Weigand’s repeated notice to the Government that he does not intend to

call Vilfer as an expert witness, the Government now seeks to preclude Vilfer’s testimony on the

basis that it fails to comply with expert witness notice requirements. Id. at 25−26.

           (2) Like The Government’s Forensic Analyst Jessica Volchko, Donald Vilfer Is
               Properly Characterized As A Fact Witness

       Like Volchko, who will purportedly testify “regarding forensic searches and analyses of

electronic devices that were seized from the defendants and others,” the scope of Vilfer’s

testimony is limited to “the contents of the devices seized from Mr. Weigand based on his

analysis of forensic images of those devices” and a USB drive that “appears to be the source of”

hundreds of documents the Government allegedly located on Weigand’s laptop and designated as

exhibits. Ex. D to Gov’t Expert MIL at 2.

       As the Government explained in its own expert notice, because “the focus of their

testimony will be on what they found on the Devices, rather than any area of specialized


                                                16
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 21 of 28




knowledge on which they relied in conducting their examinations,” Vilfer’s testimony, like

Volchko’s, does not constitute expert testimony.6 Ex. C (Nov. 3, 2020 Gov’t Expert Notice)

(citing United States v. Berry, 318 F. App’x 569, 569 (9th Cir. 2009) (agent’s testimony not

expert testimony where he “simply testified to what he found on the [defendant’s] hard drive . . .

, without expressing an opinion that required specialized knowledge or offering insight beyond

common understanding”); United States v. Scott-Emuakpor, 2000 WL 288443, at *12 (W.D.

Mich. 2000) (“The question before the Court at this time is not whether these witnesses have the

expertise, for example, to develop sophisticated software programs. The question is whether they

have the skill to find out what is on a hard drive or a zip drive. Apparently, they have this skill

because they determined what was on the drives. By analogy, a person need not be an expert on

English literature in order to know how to read.”)).

       Because Vilfer’s testimony is confined to his own review of forensic images of

Weigand’s devices and the USB drive, he is a fact witness for whom additional “expert”

disclosures are not required, contrary to the Government’s position. However, should the Court

determine that Vilfer is an expert witness, Weigand is prepared to qualify him as such under

Federal Rule of Evidence 702.

           (3) Vilfer’s Testimony Is Directly Relevant To Weigand’s Alleged Involvement
               In the Charged Scheme

       To the extent the Government challenges the relevancy of Vilfer’s testimony, his analysis

of Weigand’s devices and the USB drive is directly relevant to Weigand’s alleged involvement

in the charged scheme. As set forth in Weigand’s Motions In Limine, the metadata associated

with hundreds of documents allegedly found on Weigand’s laptop and designated as exhibits by

the Government “proves that they were downloaded to defendant Weigand’s laptop in August

6
  Vilfer previously supervised the FBI Computer Forensics Team (CART) where Volchko
currently works. See Donald E. Vilfer, JD, CFE, Ex. C to Gov’t Expert MIL at 4.
                                                17
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 22 of 28




2019, from a USB flash drive, after the Indictment alleges the charged conspiracy had ended.”

Weigand MIL at 11. If the Government seeks to introduce any of those exhibits at trial, Vilfer’s

testimony will be critical in refuting any assertion by the Government that the existence of such

documents on Weigand’s laptop is probative of his involvement in the charged scheme.

       B.      Stephen Mott’s Proposed Testimony Is Relevant And Admissible Expert
               Testimony

       The Government seeks to preclude the proposed expert testimony of Stephen Mott

(“Mott”) as irrelevant, duplicative of the Government’s anticipated lay witnesses, unreliable, and

for usurping the jury’s function. See Gov’t Expert MIL (ECF No. 168). For the reasons set forth

below, Mott’s proposed expert testimony is relevant, reliably based on his impressive experience

in the card payment processing industry, and a proper subject of expert testimony.7

            (1) Background

       On November 3, 2020, defendant Weigand provided notice to the Government that he

intends to call Mott to provide expert testimony regarding certain aspects of credit card payment

processing. Ex. B to Gov’t Expert MIL. As set forth in Weigand’s disclosure, Mott’s expected

testimony includes the following:

             the mechanics of credit and debit card transactions, including the roles of the

               various participants in those transactions;

             the concerns and operating parameters of Issuing Banks, including the factors

               that are material and immaterial to them when determining whether to approve or

               decline credit and debit card transactions;




7
  The Government also seeks to exclude the testimony of defendant Akhavan’s card processing
expert, Jeff Rankin. Weigand joins in Akhavan’s opposition to the Government’s motion in
limine to preclude defendant Akhavan’s experts from testifying.
                                                18
            Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 23 of 28




                non-secure e-commerce transactions, including the associated interchange fees

                  paid to Issuing Banks [and] chargeback liability for online transactions; and

                the standards and protocols employed by Visa and MasterCard when determining

                  their membership in the United States and abroad, Visa and MasterCard’s

                  approach to international transactions, and the ways in which they oversee and

                  manage the integrity of the global payments system.

Id. at 3.

        Mott’s testimony regarding the above topics is based on his “more than three decades of

experience in online and mobile transactions, debit and credit networks, authentication and

security technologies, and emerging alternative payments.” Id. at 1. Of particular relevance to

this case, Mott served as MasterCard’s Senior Vice President of Electronic Commerce and New

Ventures for three years from 1995 to 1998, where his responsibilities included “creating a new

electronic security protocol and aiding member banks around the world to use the Internet as a

safe new delivery channel for financial products.” Id. Since his tenure at MasterCard, Mott has

worked as an industry consultant for a variety of actors in the payment processing industry and

was elected to serve on the steering committee for the Federal Reserve’s recent Secure Payments

Task Force, among other prestigious posts. Id.

        For the same reasons set forth in Defendant Akhavan’s opposition to the Government’s

motion in limine to preclude expert testimony, Mott’s extensive experience in the card payment

processing space provides a reliable basis for admitting his expert testimony.

              (2) Stephen Mott’s Proposed Categories Of Testimony Are Relevant And Proper
                  Subjects Of Expert Testimony

        The Government seeks to exclude Mott’s testimony because it purportedly concerns

“facts that are within the ken of the average juror’s understanding, including based on the

                                                  19
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 24 of 28




anticipated testimony of lay witnesses with personal knowledge of the relevant facts.” Gov’t

Expert MIL at 10. The Government asks the defendants to defer blindly to “[t]he Government’s

percipient witnesses [who] will address these concepts.” Id. at 11. To ensure that its witnesses

are the only witnesses who will testify on these subjects (and to disguise its own failure to

properly designate certain of its witnesses as experts), the Government creates an illusory

dichotomy between defendants’ proposed expert testimony and the Government’s purported lay

witnesses. For the reasons discussed below, to the extent that the testimony of the Government’s

banking and credit card industry witnesses overlaps with Mott’s testimony, it is because the

Government’s “percipient” witnesses are expert witnesses masquerading as lay witnesses, not the

other way around.8 See generally Defendant Akhavan’s Motion In Limine #4 (ECF No. 161).

       First, Mott’s proposed testimony concerning the mechanics of credit and debit card

transactions, including the roles of the various participants in those transactions, is precisely the

type of “technical[] or other specialized knowledge” the “admissibility [of which] must be

determined by reference to Rule 702, not Rule 701.” United States v. Garcia, 413 F.3d 201, 215

(2d Cir. 2005). The Government seeks to preclude Mott’s testimony on this topic, arguing that

such facts “are within the ken of the average juror’s understanding” and will be covered by the

Government’s purported “lay witnesses with personal knowledge of the relevant facts.” Gov’t

Expert MIL at 10. The Jencks Act material makes clear that the Government intends for its

witnesses from Visa (Martin Elliot) and MasterCard (John Verdeschi) to testify about all facets

of the global four-party payment system, including the roles and responsibilities of the card

network, the issuer, the acquirer, and the merchant. Such testimony from Elliot and Verdeschi

8
  Even assuming that the Government’s witnesses are true lay witnesses, the fact that their
testimony may overlap with Mott’s testimony is not a ground for excluding Mott’s expert
testimony. See United States v. Amuso, 21 F.3d 1251, 1264 (2d Cir. 1994) (admitting expert
testimony where it “overlapped to a degree” with the testimony of two fact witnesses).

                                                 20
       Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 25 of 28




would go beyond the witness’s own “perceptions” and is “not a product of his investigation, but

rather reflect[s] specialized knowledge he has because of his extensive experience” in the

industry, making him “an expert in lay witness clothing.” Bank of China, New York Branch v.

NBM LLC, 359 F.3d 171, 181−82 (2d Cir. 2004).

       Second, Mott’s proposed testimony regarding the concerns and operating parameters of

Issuing Banks—particularly the factors that are material and immaterial to them when

determining whether to approve or decline credit and debit card transactions—is, by the

Government’s own logic, fertile ground for expert testimony. See Gov’t Expert MIL at 17−18.

A misrepresentation is material when it is “reasonably likely to influence the [decisionmaker] in

making a determination required to be made.” United States v. Rigas, 490 F.3d 208, 231 (2d Cir.

2007) (emphasis added). See also Government’s Memorandum of Law in Support of Circle

Internet Financial LLC’s Motion to Quash (ECF No. 147) at 9 (“A material fact is one that you

would expect to be of concern to a reasonable and prudent person . . . It does not matter

whether the [target] actually relied on the misrepresentation or omission.” (emphasis added)

(quoting United States v. Cherico, Oct. 31, 2011 Tr. at 1498:1-14)). Out of the more than one-

thousand alleged victim banks,9 the Government has handpicked only four bank witnesses

(Actor’s Federal Credit Union, Bank of America, Citibank, and Wells Fargo) to testify regarding

their complex compliance-related policies and procedures.10

       If Weigand is not permitted to introduce Mott’s expert testimony regarding the concerns

and operating parameters of Issuing Banks, he “would be left only with the ‘victims’ of his

9
 On June 22, 2020, the Government provided defendants with a non-exhaustive list of 1,095
U.S. Issuing Banks associated with individuals who made MasterCard and Visa credit card
purchases from Eaze during the relevant period.
10
  In total, the Government has designated six witnesses from financial institutions: four bank
witnesses and two records custodians.

                                               21
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 26 of 28




conduct as sources of potential testimony on this issue, an odd limitation where the jury is to

evaluate materiality in an objective manner.” United States v. Litvak, 808 F.3d 160, 183–84 (2d

Cir. 2015). Because it is not feasible to parade even a small fraction of the Issuing Banks before

the jury, Mott, in his capacity as an expert witness, “may properly testify as to ‘the customs and

standards of an industry, and [] opine as to how a party’s conduct measured up against such

standards.” Fed. Ins. Co. v. Arthur Andersen, LLP, 2006 WL 6555232, at *3 (N.D. Ill. Jan. 18,

2006) (quoting Lippe v. Bairnco Corp., 2002 WL 15630, at *2 (S.D.N.Y. Jan. 7, 2002)). Such

testimony would not “usurp[] the jury’s function by rendering an opinion on an ultimate legal

conclusion.” Gov’t Expert MIL at 26−27 (quotations omitted). Mott’s testimony is more

nuanced than instructing the jury as to whether the defendants’ alleged misrepresentations were

material; his testimony would explain the factors that Issuing Banks consider when determining

whether to approve or decline credit and debit card transactions, something the Government

seeks to have its own lay witnesses do.

       Third, Mott’s proposed testimony concerning non-secure e-commerce transactions,

including the associated interchange fees paid to Issuing Banks and chargeback liability for

online transactions, is also a proper subject of expert testimony. The Government argues that

such testimony “has no bearing on whether the defendants conspired to commit bank fraud.”

Gov’t Expert MIL at 16. To the contrary, it bears directly on the issue of materiality. As the

Court explained in its recent order regarding the third party subpoena to Circle Internet

Financial, Inc., the defendants’ theory of materiality is “not that banks are lackadaisical in their

enforcement [of their marijuana policies], but rather that banks do not care about whether their

cardholders are purchasing marijuana (at least in states where that is legal).” Mem. Order at 10

(Feb. 20, 2021) (emphasis in original). As Mott’s proposed testimony on this topic would show,



                                                22
        Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 27 of 28




one of the reasons Issuing Banks do not care about the marijuana-related transactions processed

through Eaze (which the jury is free to accept or reject) is that interchange fees—referring to the

fee the acquiring bank pays the issuing bank for every card transaction—are higher for non-

secure e-commerce transactions such as those processed on the Eaze platform.

       Finally, Mott’s proposed testimony concerning Visa and MasterCard’s standards and

protocols for determining their membership in the United States and abroad, their approach to

international transactions, and the ways in which they oversee and manage the integrity of the

global payments system all serve to inform the jury of defendants’ alleged approach to card

payment processing for Eaze. See Gov’t Expert MIL at 19. As discussed above in Section II,

the Government bears the burden of proving that Weigand intended to deceive Issuing Banks in

the United States and deprive those banks of something of value. United States v. Weigand,

2020 WL 5105481, at *4−5. Weigand is therefore permitted to offer his own testimony rebutting

the Government’s assertion that his actions evince deception. See United States v. Nejad, 2020

WL 883500, at *2. Mott’s proposed testimony, for example, could rebut the Government’s

assertion that the use of offshore merchants and proxy merchants in the alleged scheme is

probative of the defendants’ intent to deceive Issuing Banks in the United States. As Mott would

be willing to testify, there are perfectly legal and acceptable reasons that someone involved in the

payment processing industry in Europe, like defendant Weigand, would choose to utilize proxy

merchants and offshore merchants—which are not “offshore” for Weigand himself.

       For the reasons set forth above, the Court should permit Stephen Mott’s expert testimony

and preclude the Government’s disguised expert witnesses from testifying to matters that go

beyond their personal knowledge.




                                                23
       Case 1:20-cr-00188-JSR Document 185 Filed 02/23/21 Page 28 of 28




                                       CONCLUSION

       For the foregoing reasons and those set forth in Defendant Akhavan’s objections to the

Government’s Motions In Limine and Motion in Limine to Preclude Defendants’ Experts, ECF

Nos. 168 and 170, defendant Weigand respectfully requests that the Court deny the

Government’s Motions In Limine in their entirety.



Dated: New York, New York                     Respectfully submitted,
       February 23, 2021
                                              DECHERT LLP

                                              By: /s/ Michael J. Gilbert

                                              Michael J. Gilbert
                                              Shriram Harid
                                              Steven Pellechi
                                              Amy Lesperance
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036-6797
                                              Michael.gilbert@dechert.com
                                              Shriram.harid@dechert.com
                                              Steven.pellechi@dechert.com
                                              Amy.Lesperance@dechert.com

                                              Michael H. Artan
                                              Michael H. Artan, Lawyer, A Professional
                                              Corporation
                                              1 Wilshire Boulevard, Suite 2200
                                              Los Angeles, CA 90071
                                              Michaelartan@yahoo.com

                                              Attorneys for Defendant
                                              Ruben Weigand




                                              24
